The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 3, 2015

                                      No. 04-14-00670-CR

                                     Simon Rene GARCIA,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR10101
                         Honorable Mary D. Roman, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed on January 2, 2015. See TEX. R. APP. P.
38.6(a). We granted Appellant’s first motion for extension of time to file the brief until February
2, 2015. On February 2, 2015, Appellant filed a second unopposed motion for extension of time
to file the brief until March 5, for a total extension of sixty days. Appellant’s motion is
GRANTED. Appellant must file the brief not later than March 5, 2015.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court